This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):
(f)  Element in Claim for a Combination.— An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	"shielding portion" for suppress a gas outflow from the buffer chamber provided at a communicating portion of the opening portion between the second nozzle chamber and the process chamber in claim 1 & claim 1 & claims 2-6 & 13-15 by way of their dependence from claim 1;
(b)	"support portion" for supporting the plate in claim 7 & claims 8-11 & 15 by way of their dependence from claim 7.
Because this/these claim limitation(s) is/are being interpreted under are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  To that end, a corresponding structure or corresponding structures described in the specification (hereinafter "Spec") for:
(a')	"shielding portion(s)" include:
(i)	- -a device provided at a communicating portion of the opening portion between the second nozzle chamber and the process chamber- - Spec at ¶[0008] & ¶[0029],
(ii)	- -a device capable of suppressing gas outflow at opening portion- - Figs 4-5 & Spec at ¶¶[0012]-[0013] & ¶¶[0028]-[0032],
(iii)	- -a cover provided at a communicating portion of the opening portion between the second nozzle chamber and the process chamber- - Spec at Figs 4-5 & Spec at ¶¶[0012]-[0013] & ¶¶[0028]-[0032],
(iv)	- - a cover capable of suppressing gas outflow at opening portion- - Figs 4-5 & Spec at ¶¶[0012]-[0013] & ¶¶[0028]-[0032],
(v)	- -a plate and a device configured to support the plate- - Figs 4-5 & Spec at ¶¶[0012]-[0013], ¶¶[0028]-[0032] & ¶[0052],
(vi)	- -a plate and a device configured to support the plate, the device including a back plate, side plates extending continuously from both ends of the back plate, a bottom plate, cutout portion provided at the bottom plate, and plug-shaped insert portions configured for inserting the plate- - Figs 4-5 & Spec at ¶¶[0012]-[0013], ¶¶[0028]-[0032] & ¶[0052],
(vii)	equivalents thereof; and
(b')	"support portion(s)" include:
(i)	- - a device configured to support a plate- - FIGs. 4-5; & Spec at ¶¶[0030]-[0032]; & ¶[0052],
(ii)	- -a device configured to support a plate, the device including a back plate, side plates extending continuously from both ends of the back plate, a bottom plate, cutout portion provided at the bottom plate, and plug-shaped insert portions configured for inserting the plate- - - FIGs. 4-5; & Spec at ¶¶[0030]-[0032]; & ¶[0052],
(iii)	- -a device configured to thermally insulated by a nozzle base portions- - - 
(iv)	equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, Applicant may:
(a)	amend the claim limitation(s) to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b)	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 7-12 are rejected under AIA  35 USC § 103 as being unpatentable over WO 2015041376 A1 (Nakada'376: see US 20170294318 A1 {Yoshida'318} for English language equivalent) in view of JP 2002222806 A (Horie'806) and/or US 20070240644 A1 (Matsuura'644) and/or US 20140287594 A1 (Terasaki'594) and/or US 20140283750 A1 (Okada'750).
Regarding claim 1, Nakada'376 discloses a substrate processing apparatus (processing furnace 202) comprising:

    PNG
    media_image1.png
    2722
    2762
    media_image1.png
    Greyscale

FIG. 1 of Nakada'376 (Cropped)

outer wall of cylindrical portion 209) having a process chamber (process chamber 201 configured to process wafers 200) where a plurality of substrates (wafers 200) are processed;
a buffer chamber (supply area 222 having boundary wall 252, inner walls 248 partitioning supply area 222 into isolated spaces 272, each of isolated spaces 272 accommodating a corresponding one of nozzle 340a, nozzle 340b, & nozzle 340c) protruding outward from the reaction tube (cylindrical portion 209) and configured to supply a process gas to the process chamber, the buffer chamber comprising:
a first nozzle chamber (one of isolated space 272 associated with nozzle 340a & isolated space 272 associated with nozzle 340b) where a first nozzle (nozzle 340a OR nozzle 340b) is provided; and

    PNG
    media_image2.png
    1308
    2604
    media_image2.png
    Greyscale

FIG. 2 of Nakada'376 (Cropped)
a second nozzle chamber (the other of isolated space 272 associated with 

    PNG
    media_image3.png
    2310
    2760
    media_image3.png
    Greyscale

FIG. 4 of Nakada'376 (Cropped)
an opening portion (opening associated with boundary wall 252 accommodating nozzle 340a & its nozzle support 350a; nozzle 340b & its nozzle support 350b; nozzle 340c & its nozzle support 350c; and inner walls 248 therebetween partitioning the interior of chamber into a plurality of spaces) provided at a lower end of an inner wall of the reaction tube facing the buffer chamber.
FIGs. 1-7; & Yoshida'318: ¶¶[0016]-[0022]; ¶¶[0025]-[0096]; & ¶¶[0113]-[0133].
Regarding claim 1, Nakada'376 does not expressly disclose:
a shielding portion detachably provided over a communicating portion of the opening portion that communicates with the second nozzle chamber and the process chamber,
the shielding portion covering a bottom opening portion of the buffer chamber to suppress a gas outflow from the buffer chamber.
Regarding claim 1, Horie'806 discloses:
a shielding portion (portion shielding raw material gas supply header 30 below lowest slit 26b of inflow portion 20 {a.k.a. bulging portion 10a}) detachably provided over a communicating portion (lowest slit 26b of inflow portion 20) of an opening portion that communicates with a nozzle chamber (slit 26b of inflow portion 20 communication with processing chamber 10) and a process chamber (processing chamber 10),
the shielding portion (portion shielding raw material gas supply header 30 below lowest slit 26b of inflow portion 20 {a.k.a. bulging portion 10a}) covering a bottom opening portion of a buffer chamber to suppress a gas outflow from the buffer chamber.
FIGs. 1-4; ¶¶[0001]-[0004]; & ¶¶[0009]-[0055].
A motivation of adding the shielding portion as disclosed by Horie'806 at the lower end of the inner wall of the reaction tube facing the buffer chamber of Nakada'376, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 

    PNG
    media_image4.png
    739
    2385
    media_image4.png
    Greyscale

FIG. 3 of Horie'806 (Cropped)
Each of the limitations:
"detachably provided over a communicating portion" associated with the shielding portion;
"that communicates with a nozzle chamber and a process chamber" associated with the an opening portion; and
"to suppress a gas outflow from the buffer chamber" associated with the shielding portion covering the bottom opening portion of the buffer chamber,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim 
the shielding portion of the combination of Nakada'376 and Horie'806 is capable of being detachably provided over the communicating portion of the combination of Nakada'376 and Horie'806;
the opening portion of the combination of Nakada'376 and Horie'806 is capable of communicating with the nozzle chamber and the process chamber of the combination of Nakada'376 and Horie'806; and
the shielding portion covering the bottom opening portion of the buffer chamber of the combination of Nakada'376 and Horie'806 is capable of suppressing the gas outflow from the buffer chamber of the combination of Nakada'376 and Horie'806,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Nakada'376 and Horie'806 since the combination of Nakada'376 and Horie'806 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Nakada'376 and Horie'806.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the shielding portion as disclosed by Horie'806 at the lower end of the inner wall of the reaction tube facing the buffer chamber of the combination of Nakada'376.
Regarding claim 1, Nakada'376 does not expressly disclose:
a shielding portion detachably provided over a communicating portion of the opening portion that communicates with the second nozzle chamber and the process 
the shielding portion covering a bottom opening portion of the buffer chamber to suppress a gas outflow from the buffer chamber.
Regarding claim 1, Matsuura'644 discloses:
a shielding portion (at portion 4X in FIG. 10 above flange 92 & lid 18 made of, e.g., stainless steel) detachably provided over a communicating portion (lowest gas passage 55) of the opening portion that communicates with a nozzle chamber  (gas exciting section 50) and the process chamber (process field 5),
the shielding portion (at portion 4X in FIG. 10 above flange 92 & lid 18 made of, e.g., stainless steel) covering a bottom opening portion of a buffer chamber to suppress a gas outflow from the buffer chamber.
FIGs. 9-10; ¶¶[0037]-[0038]; & ¶¶[0099]-[0114].

    PNG
    media_image5.png
    1095
    2690
    media_image5.png
    Greyscale

FIG. 9 of Matsuura'644 (Cropped)
A motivation of adding the shielding portion as disclosed by Matsuura'644 at the lower end of the inner wall of the reaction tube facing the buffer chamber of Nakada'376, as the application of a basic technique (or common tool) of the trade to yield no more than a Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).

    PNG
    media_image6.png
    3365
    2160
    media_image6.png
    Greyscale

FIG. 10 of Matsuura'644 (Cropped)

"detachably provided over a communicating portion" associated with the shielding portion;
"that communicates with a nozzle chamber and a process chamber" associated with the an opening portion; and
"to suppress a gas outflow from the buffer chamber" associated with the shielding portion covering the bottom opening portion of the buffer chamber,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the shielding portion of the combination of Nakada'376 and Matsuura'644 is capable of being detachably provided over the communicating portion of the combination of Nakada'376 and Matsuura'644;
the opening portion of the combination of Nakada'376 and Matsuura'644 is capable of communicating with the nozzle chamber and the process chamber of the combination of Nakada'376 and Matsuura'644; and
the shielding portion covering the bottom opening portion of the buffer chamber of the combination of Nakada'376 and Matsuura'644 is capable of suppressing the gas outflow from the buffer chamber of the combination of Nakada'376 and Matsuura'644,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Nakada'376 and Matsuura'644 since the combination of Nakada'376 and Matsuura'644 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Nakada'376 and Matsuura'644.  Applicant bears the burden of showing that 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adding the shielding portion as disclosed by Matsuura'644 at the lower end of the inner wall of the reaction tube facing the buffer chamber of Nakada'376.
Regarding claim 1, Nakada'376 does not expressly disclose:
a shielding portion detachably provided over a communicating portion of the opening portion that communicates with the second nozzle chamber and the process chamber,
the shielding portion covering a bottom opening portion of the buffer chamber to suppress a gas outflow from the buffer chamber.
Regarding claim 1, Terasaki'594 discloses:
a shielding portion (cover 400 in FIG. 14 &/or cover 410 in FIG. 15) detachably provided over a communicating portion (lowest gas supply hole 48a configured to supply gas, lowest gas supply hole 48a provided in a side surface of a gas supply nozzle 40a) of an opening portion that communicates with a nozzle chamber  (accomodating gas supply nozzle 40a) and a process chamber (process chamber 22),
the shielding portion (cover 400 in FIG. 14 &/or cover 410 in FIG. 15) covering a bottom opening portion of a buffer chamber to suppress a gas outflow from the buffer chamber.
FIGs. 14-15; ¶¶[0047]-[0048]; ¶¶[0236]-[0237]; & ¶¶[0238]-[0242].
A motivation of adding the shielding portion as disclosed by Terasaki'594 at the lower Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).

    PNG
    media_image7.png
    1582
    2594
    media_image7.png
    Greyscale

FIG. 14 of Terasaki'594
Each of the limitations:
"detachably provided over a communicating portion" associated with the shielding portion;
"that communicates with a nozzle chamber and a process chamber" associated with the 
"to suppress a gas outflow from the buffer chamber" associated with the shielding portion covering the bottom opening portion of the buffer chamber,

    PNG
    media_image8.png
    1535
    2558
    media_image8.png
    Greyscale

FIG. 15 of Terasaki'594
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the shielding portion of the combination of Nakada'376 and Terasaki'594 is capable of being detachably provided over the communicating portion of the combination of Nakada'376 and Terasaki'594;
the opening portion of the combination of Nakada'376 and Terasaki'594 is capable of communicating with the nozzle chamber and the process chamber of the combination of Nakada'376 and Terasaki'594; and

each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Nakada'376 and Terasaki'594 since the combination of Nakada'376 and Terasaki'594 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Nakada'376 and Terasaki'594.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adding the shielding portion as disclosed by Terasaki'594 at the lower end of the inner wall of the reaction tube facing the buffer chamber of Nakada'376.
Regarding claim 1, Nakada'376 does not expressly disclose:
a shielding portion detachably provided over a communicating portion of the opening portion that communicates with the second nozzle chamber and the process chamber,
the shielding portion covering a bottom opening portion of the buffer chamber to suppress a gas outflow from the buffer chamber.
Regarding claim 1, Okada'750 discloses:
a shielding portion (partition wall 80d & flange 2d) detachably provided over a
communicating portion of an opening portion (below horizontal partition wall 80c 

    PNG
    media_image9.png
    1204
    2592
    media_image9.png
    Greyscale

FIG. 8A of Okada'750 (Cropped)
the shielding portion (partition wall 80d & flange 2d) covering a bottom opening portion of a buffer chamber to suppress a gas outflow from the buffer chamber.
FIGs. 8A-10; ¶¶[0038]-[0041]; & ¶¶[0114]-[0127].
A motivation of adding the shielding portion as disclosed by Okada'750 at the lower end of the inner wall of the reaction tube facing the buffer chamber of Nakada'376, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 
Each of the limitations:
"detachably provided over a communicating portion" associated with the shielding portion;
"that communicates with a nozzle chamber and a process chamber" associated with the an opening portion; and
"to suppress a gas outflow from the buffer chamber" associated with the shielding portion covering the bottom opening portion of the buffer chamber,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the shielding portion of the combination of Nakada'376 and Okada'750 is capable of being detachably provided over the communicating portion of the combination of Nakada'376 and Terasaki'594;
the opening portion of the combination of Nakada'376 and Okada'750 is capable of communicating with the nozzle chamber and the process chamber of the combination of Nakada'376 and Terasaki'594; and
the shielding portion covering the bottom opening portion of the buffer chamber of the combination of Nakada'376 and Okada'750 is capable of suppressing the gas outflow from the buffer chamber of the combination of Nakada'376 and Terasaki'594,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Nakada'376 and Okada'750 since the combination of Nakada'376 and Okada'750 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adding the shielding portion as disclosed by Okada'750 at the lower end of the inner wall of the reaction tube facing the buffer chamber of Nakada'376.
Regarding claim 7, Nakada'376 discloses:
the buffer chamber (supply area 222 having boundary wall 252, inner walls 248 partitioning supply area 222 into isolated spaces 272, each of isolated spaces 272 accommodating a corresponding one of nozzle 340a, nozzle 340b, & nozzle 340c) and the process chamber (process chamber 201 configured to process wafers 200) isolated from each other,
(FIGs. 1-7; & Yoshida'318: ¶¶[0016]-[0022]; ¶¶[0025]-[0096]; & ¶¶[0113]-[0133]); and
Horie'806 discloses:

    PNG
    media_image4.png
    739
    2385
    media_image4.png
    Greyscale

FIG. 3 of Horie'806 (Cropped)
a shielding portion (portion shielding raw material gas supply header 30 below lowest slit 26b of inflow portion 20 {a.k.a. bulging portion 10a}) comprising a plate and a support portion supporting the plate 
(FIGs. 1-4; ¶¶[0001]-[0004]; & ¶¶[0009]-[0055]); and/or

    PNG
    media_image10.png
    1740
    2115
    media_image10.png
    Greyscale

FIG. 10 of Matsuura'644 (Cropped)
Matsuura'644 discloses:
a shielding portion (at portion 4X in FIG. 10 above flange 92 & lid 18 made of, e.g., stainless steel) comprising a plate (at portion 4X in FIG. 10) and a support portion (e.g., flange 92 & lid 18 made of, e.g., stainless steel) supporting the plate 
(FIGs. 9-10; ¶¶[0037]-[0038]; & ¶¶[0099]-[0114]); and/or
Terasaki'594 discloses:
a shielding portion (cover 400 in FIG. 14 &/or cover 410 in FIG. 15) comprising a plate and a support portion supporting the plate
(FIGs. 14-15; ¶¶[0047]-[0048]; ¶¶[0236]-[0237]; & ¶¶[0238]-[0242]); and/or

    PNG
    media_image7.png
    1582
    2594
    media_image7.png
    Greyscale

FIG. 14 of Terasaki'594

    PNG
    media_image8.png
    1535
    2558
    media_image8.png
    Greyscale

FIG. 15 of Terasaki'594
Okada'750 discloses:
a shielding portion (partition wall 80d & flange 2d) comprising a plate (partition wall 80d) and a support portion (flange 2d) supporting the plate
(FIGs. 8A-10; ¶¶[0038]-[0041]; & ¶¶[0114]-[0127]).

    PNG
    media_image9.png
    1204
    2592
    media_image9.png
    Greyscale

FIG. 8A of Okada'750 (Cropped)
Regarding claim 8, Nakada'376 discloses:

    PNG
    media_image2.png
    1308
    2604
    media_image2.png
    Greyscale

FIG. 2 of Nakada'376 (Cropper)

(FIGs. 1-7; & Yoshida'318: ¶¶[0016]-[0022]; ¶¶[0025]-[0096]; & ¶¶[0113]-[0133]); and
Horie'806 discloses:
a plate shielding a region, and
a support portion shielding another region
(FIGs. 1-4; ¶¶[0001]-[0004]; & ¶¶[0009]-[0055]); and/or
Matsuura'644 discloses:
a plate shielding a region, and
a support portion shielding another region
(FIGs. 9-10; ¶¶[0037]-[0038]; & ¶¶[0099]-[0114]); and/or
Terasaki'594 discloses:
a plate shielding a region, and
a support portion shielding another region
(FIGs. 14-15; ¶¶[0047]-[0048]; ¶¶[0236]-[0237]; & ¶¶[0238]-[0242]); and/or
Okada'750 discloses:
a plate shielding (partition wall 80d) a region, and
a support portion (flange 2d) shielding another region
(FIGs. 8A-10; ¶¶[0038]-[0041]; & ¶¶[0114]-[0127]).
Regarding claim 9, Matsuura'644 discloses:

a shielding portion (at portion 4X, e.g., made of made of quartz in FIG. 10 above flange 92 & lid 18 made of, e.g., stainless steel) comprising a plate (at portion , e.g., made of made of quartz in FIG. 10) and
a support portion (e.g., flange 92 & lid 18 made of, e.g., stainless steel) supporting the plate 
FIGs. 9-10; ¶¶[0037]-[0038]; & ¶¶[0099]-[0114].
Regarding claim 10, Matsuura'644 discloses:
a plate (at portion 4X in FIG. 10) made of quartz, and a support portion (e.g., flange 92 & lid 18 made of, e.g., stainless steel) made of metal.
FIGs. 9-10; ¶¶[0037]-[0038]; & ¶¶[0099]-[0114].
Regarding claim 11, Matsuura'644 discloses:

    PNG
    media_image10.png
    1740
    2115
    media_image10.png
    Greyscale

FIG. 10 of Matsuura'644 (Cropped)

FIGs. 9-10; ¶¶[0037]-[0038]; & ¶¶[0099]-[0114].
Regarding claim 12, Nakada'376 discloses:
the first nozzle (one of nozzle 340a associated with isolated space 272 & nozzle 340b associated with isolated space 272) where a first nozzle (nozzle 340a OR nozzle 340b) comprising a long nozzle having a plurality of gas ejection holes at a side surface thereof.
FIGs. 1-7; & Yoshida'318: ¶¶[0016]-[0022]; ¶¶[0025]-[0096]; & ¶¶[0113]-[0133].
Regarding claim 17, because the opening portion of the combination of Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750 is capable of enabling the first nozzle and a base portion of the first nozzle to be respectively inserted into the first nozzle chamber and a nozzle port through the opening portion of the combination of Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750, the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750 since the combination of Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 18, because the shielding portion and the inner wall of the combination of 
Claims 2-6, 13, & 14 are rejected under AIA  35 USC § 103 as being unpatentable over WO 2015041376 A1 (Nakada'376: see US 20170294318 A1 {Yoshida'318} for English language equivalent) in view of JP 2002222806 A (Horie'806) and/or US 20070240644 A1 (Matsuura'644) and/or US 20140287594 A1 (Terasaki'594) and/or US 20140283750 A1 (Okada'750) as applied to claims 1, 7-12, 17, & 18 above, and further in view of US 20080083372 A1 (Inoue'372).
Regarding claim 2, Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750 does not expressly disclose:
a length of the second nozzle being shorter than the length of the first nozzle.
Regarding claim 2, Inoue'372 discloses:
a length of a second nozzle (3rd duct portion 68C) being shorter than a length of a first nozzle (2nd duct portion 68B).
FIGs. 10-13; ¶¶[0029]-[0032]; & ¶¶[0056]-[0063].
A motivation of sizing the length of the second nozzle of Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 to be shorter than the length of a first nozzle of

    PNG
    media_image11.png
    1514
    2610
    media_image11.png
    Greyscale

FIG. 12 of Inoue'372 (Cropper)
Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 as disclosed by Inoue'372 is to increase the flexibility with respect to adjusting of the flow rate of the process
gases within the reaction tube in the longitudinal direction (vertical direction). Hence, the concentration distributions of the process gases can be uniformed easily so as to easily manage the uniformity of process gases concentration distributions in the longitudinal direction (vertical direction).  Such sizing, as the scaling of the relative dimensions of the prior art while Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).

    PNG
    media_image12.png
    2316
    2307
    media_image12.png
    Greyscale

FIG. 11 of Inoue'372 (Cropper)
Therefore it would have been obvious to a person having ordinary skill in the art before 
Regarding claims 3 & 13, Inoue'372 discloses:
a first nozzle (2nd duct portion 68B) comprising a long nozzle having a plurality of gas ejection, and
a second nozzle (3rd duct portion 68C) comprising a short nozzle having a gas ejection hole.
(FIGs. 10-13; ¶¶[0029]-[0032]; & ¶¶[0056]-[0063]); and

    PNG
    media_image2.png
    1308
    2604
    media_image2.png
    Greyscale

FIG. 2 of Nakada'376 (Cropper)
Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750, by way of Nakada'376, discloses:
the first nozzle (one of nozzle 340a associated with isolated space 272 & nozzle 340c 
the second nozzle (one of nozzle 340b associated with isolated space 272) comprises a gas ejection hole at a front end thereof,
(FIGs. 1-7; & Yoshida'318: ¶¶[0016]-[0022]; ¶¶[0025]-[0096]; & ¶¶[0113]-[0133]).
Regarding claims 4 & 14, Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750, by way of Nakada'376, discloses:

    PNG
    media_image1.png
    2722
    2762
    media_image1.png
    Greyscale

FIG. 1 of Nakada'376 (Cropped)

a heat insulating portion (boat supporting base 218 functioning as a heat insulator and as a support body for supporting the boat) provided below the substrate retainer and accommodated in the process chamber (process chamber 201 configured to process wafers 200),
the second nozzle provided such that a height of the gas ejection hole of the second nozzle is same as or lower than a height of a substrate accommodated at a lowermost portion of the substrate retainer.
FIGs. 1-7; & Yoshida'318: ¶¶[0016]-[0022]; ¶¶[0025]-[0096]; & ¶¶[0113]-[0133].
Regarding claim 5, Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750 and Inoue'372 is capable of:
suppling an oxygen-containing gas through the first nozzle and
suppling a silicon-containing gas through the second nozzle.
Regarding claim 6, given the Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750 discloses:
by way of Horie'806,
a shielding portion (portion shielding raw material gas supply header 30 below lowest slit 26b of inflow portion 20 {a.k.a. bulging portion 10a}) provided at a communicating portion (lowest slit 26b of inflow portion 20) of an opening portion between a nozzle chamber (slit 26b of inflow portion 20 communication with processing chamber 10) and the process chamber (processing chamber 10).

by way of Matsuura'644 discloses:
a shielding portion (at portion 4X in FIG. 10 above flange 92 & lid 18 made of, e.g., stainless steel) provided at a communicating portion (lowest gas passage 55) of the opening portion between a nozzle chamber (gas exciting section 50) and the process chamber (process field 5).
(FIGs. 9-10; ¶¶[0037]-[0038]; & ¶¶[0099]-[0114]); and/or
by way of Terasaki'594,
a shielding portion (cover 400 in FIG. 14 &/or cover 410 in FIG. 15) provided at a communicating portion (lowest gas supply hole 48a configured to supply gas, lowest gas supply hole 48a provided in a side surface of a gas supply nozzle 40a) between a nozzle chamber (gas supply nozzle 40a) and the process chamber (process chamber 22),
(FIGs. 14-15; ¶¶[0047]-[0048]; ¶¶[0236]-[0237]; & ¶¶[0238]-[0242]); and/or
by way of Okada'750,
a shielding portion (partition wall 80d & flange 2d) provided at a communicating portion (below horizontal partition wall 80c from division plate 65c to division plate 65d) between a nozzle chamber and the process chamber (cylindrical processing chamber 1),
(FIGs. 8A-10; ¶¶[0038]-[0041]; & ¶¶[0114]-[0127]), duplicating the shielding portion so as to have a second shielding portion provided at a communicating portion between the opening portion and the first nozzle chamber, as an implementation of a predictable variant, is obvious.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (VI)(B).
Objection to Claims, Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (i.e., claim 1) and any intervening claims (i.e., claim 7).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or 37 CFR § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 17, & 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10808318 B2 (Hanashima'318) issue 20 October 2020 (herein after "claims 1-10 of Hanashima'318") in view of one or more of JP 2002222806 A (Horie'806), US 20070240644 A1 (Matsuura'644), US 20140287594 A1 (Terasaki'594), US 20140283750 A1 (Okada'750), and US 20080083372 A1 (Inoue'372).
Regarding claims 1-14, 17, & 18, to the extent that claims 1-10 of Hanashima'318 do not disclose any recited limitation of pending claims 1-14, 17, & 18, one or more of Horie'806, Matsuura'644, Terasaki'594, Okada'750, and Inoue'372 discloses such undisclosed limitation of pending claims 1-14, 17, & 18 along the lines set forth above. 
To that end, pending claims 1-14, 17, & 18 are obvious in view of the combination of claims 1-10 of Hanashima'318 and one or more of Horie'806, Matsuura'644, Terasaki'594, Okada'750, and Inoue'372 because all of the limitations of pending claims 1-14, 17, & 18 are disclosed, suggested, and/or made predictable in view of such one or more combinations.
Response to Arguments
Applicant’s arguments accompanying Applicant’s reply dated 12 November 2021 with respect to claims 1-14, 17 & 18 have been fully considered but they are not persuasive.
In response to Applicant's argument alleging that the combination of prior art of the rejections fails to disclose one or more of: the shielding portion detachably provided over the communicating portion; and shielding portion covering the bottom opening portion of the buffer chamber suppressing the gas outflow from the buffer chamber, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the present case:
the shielding portion of the combination of Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750 is capable of being detachably provided over the communicating portion of the combination of Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750; and
the shielding portion covering the bottom opening portion of the buffer chamber of the combination of Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750 is capable of suppressing the gas outflow from the buffer chamber of the combination of Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Nakada'376 and Horie'806 and/or Matsuura'644 and/or Terasaki'594 and/or Okada'750 since the combination of Nakada'376 and Horie'806 and/or Matsuura'644 and/or 
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716